Citation Nr: 1615724	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973 with subsequent service in the Army Reserves.  The Veteran died in January 2010, and the appellant is his surviving spouse.

 This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 decision of the Pension Maintenance Center at a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. Jurisdiction of this matter currently resides with the Houston RO.

 This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing systems. Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran passed away on January [redacted], 2010.  The cause of death was found to be lung cancer with tobacco use contributing to death. 
 
2.  The appellant is the surviving spouse of the Veteran. 
 
3.  At the time of the Veteran's death, he was service-connected for urticaria and hemorrhoids. 
4.  The Veteran's service-connected disabilities did not cause, or contribute, to his death, nor was his death otherwise related to military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all elements of a claim, including the degree and effective date of a disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice should be provided prior to the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In the context of a claim for dependency and indemnity compensation (DIC), to include service connection for cause of death, proper notice must include a statement of any conditions for which the veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the appellant was notified in Jul 2010, prior to the initial denial of her claim, of the evidence and information necessary to establish entitlement to service connection for cause of death; as well as the responsibilities of VA and the appellant in obtaining or providing such information.  She was specifically advised of the conditions for which the Veteran was service-connected at the time of death, and the evidence and information needed to establish that the Veteran's death was due to a service-connected condition, as required by Hupp.  The Board notes that the letter also advised the appellant of the evidence and information necessary to establish a disability rating and effective date, as required by Dingess/Hartman.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available VA treatment records are in the file.  During her hearing, the appellant indicated that the Veteran did not receive private or VA treatment for his lung cancer.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  While no opinion was obtained in this case, there is no indication that such is needed in order to decide the merits of the claim.  This is so because, as will be further explained below, there is no evidence of record nor any evidence referred to by the appellant that would tend to suggest a relationship between the Veteran's cause of death and his active service.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Cause of Death

The appellant contends that she is entitled to service connection for the cause of the Veteran's death.  The Veteran passed away on January [redacted], 2010, due to lung cancer.  The Veteran's death certificate also revealed that tobacco use contributed to death.  In a September 2009 statement in support of claim, the appellant indicated that she was told by the Veteran that he was a Veteran of the Vietnam War and had served in a combat zone.  She also stated that the Veteran informed her that he was not the same person and that his heath began to deteriorate after he returned home.  During her hearing, the appellant testified that the Veteran reported that he had complications with his breathing in 1973, which he believed was related to asbestos exposure from working on planes as an aircraft mechanic and from jumping out of helicopters.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002). In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

As to presumptive service connection, where a veteran served ninety days or more of active service, and certain enumerated "chronic" diseases, such tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

VA death benefits are payable if a veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2015).

In order to establish service connection for the cause of a veteran's death, the evidence must show that the disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2015).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312I(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

After a careful review of the evidence of record, it is found that entitlement to service connection for the cause of the Veteran's death has not been established. 

Initially, there is no indication that the Veteran had a chronic lung disorder during service.  Although the Veteran was seen for costochondritis in September 1971 and bronchitis in February 1972, the February 1973 separation examination was completely silent as to any complaints of, treatment for, or diagnosis of a chronic lung disorder.  Also, a clinical evaluation of the lungs was normal.  

Following the Veteran's period of active duty service, Army Reserve service treatment records, including a March 1988 report of medical history, do not reveal any abnormalities of the Veteran's lungs and chest.  A March 1989 entrance report of medical history also showed a normal clinical evaluation of the Veteran's lungs and chest.  An undated electrocardiographic record that noted that the Veteran smoked two packs of cigarettes per day.  Reports of medical history dated in March 1993 and January 1998, included clinical evaluations of the Veteran's lungs and chest that were normal.  Moreover, on April 1988, March 1989, March 1993 and January 1998 reports of medical history, the Veteran specifically denied having or ever having asthma, shortness of breath, pain or pressure in chest, or chronic cough.

The Board acknowledges that the record is not clear as to when the Veteran was diagnosed with lung cancer.  However, considering the Army Reserve reports of medical history and examination that were negative for any complaint, treatment, or diagnoses of a lung disorder, the Veteran was not diagnosed with lung cancer for more than 25 years after service.

Following service, there is no evidence of a tumor in the lungs within one year after the Veteran's separation from service.  Therefore, the presumption of in-service incurrence is not for application. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Additionally, service connection by way of chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b) for an enumerated "chronic disease" such as lung cancer in lieu of medical nexus is not warranted here.  Walker v. Shinseki, 708 F.3d 1331, 1336-40 (Fed. Cir. 2013).

In regard to the appellants contentions that the Veteran reported complications with his breathing in 1973, which he believed was related to asbestos exposure from working on planes as an aircraft mechanic and from jumping out of helicopters.  

The VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9 (February 4, 2015). 

Here, the Veteran's DD-214 revealed that he had a military occupational specialty (MOS) of Armor Crewman and had completed training as aircraft maintenance apprentice and helicopter repairman, which could potentially have exposed him to asbestos, although no specific exposure is documented.  However, even conceding that the Veteran was most likely exposed to asbestos while he was on active duty, none of the medical evidence of record gives any indication that he suffered from an asbestos-related disease.  Service treatment records during the Veteran's Army Reserves noted that he smoked two packs of cigarettes per day.  Post service VA treatment records dated in January 1999 indicated that the Veteran was exposed to "toxic substances" while working in an oil refinery and was required to wear a respirator mask.  Additionally, the Veteran's death certificate found that tobacco use contributed to the Veteran's death.  There is also no indication in the record that the Veteran's lung cancer could be related to any asbestos exposure, such that there is no reasonable possibility that a medical opinion would substantiate the Appellant's claim.

Although service connection can also be established when there is evidence of a medical nexus between active duty service (including his alleged asbestos exposure) and causes of the Veteran's death, there is no clinical evidence to establish such a relationship here.  Specifically, no treating professional has suggested such a relationship nor has any physician provided an opinion that such a relationship exists.  In fact, while he was living, the Veteran never claimed such a relationship.

In regard to the appellant's contentions that the Veteran had service in Vietnam, the record clearly indicates that the he never served in Vietnam.  See September 2009 statement and February 2016 transcript.  His DD-214 revealed that he did not have any foreign service.  Additionally, a January 2010 response from the Personnel Information Exchange System (PIES) indicates that there is no evidence that the Veteran served in the Republic of Vietnam.  Even to the extent that the appellant suggested that the Veteran worked on aircraft that came back from Vietnam, it is not shown that he performed service in the Air Force or Air Force Reserve under circumstances in which he regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era. "Regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  

The Board has carefully considered the statements and testimony proffered by the appellant.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's cause of death is related to service, to include alleged exposure to herbicides or to asbestos exposure while working as a mechanic on airplanes, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  The appellant has not demonstrated that she has the requisite expertise to render an etiological opinion in this case.  Because malignant cancers are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the causes of the Veteran's death are found to lack competency.

Finally, at the time of the Veteran's death, he was service-connected for urticaria and hemorrhoids; however, it has neither been alleged nor shown that the Veteran's service connected conditions have caused or contributed to the Veteran's death.  As such, the preponderance of the evidence of record demonstrates that a service-connected disability did not cause, or contribute, to the Veteran's death. 

The Board is sympathetic to the Appellant's loss of her husband; however, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As such, the appeal is denied.

ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


